Citation Nr: 1201081	
Decision Date: 01/11/12    Archive Date: 01/20/12

DOCKET NO.  04-04 397	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for low back strain, including as secondary to the service-connected arthralgias, bilateral hips, knees and ankles and bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the military from September 1961 to September 1963.

This appeal to the Board of Veterans' Appeals (Board) is from April and October 2002 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which denied and then continued to deny the Veteran's claim for service connection for low back strain.  

The Veteran testified at a hearing at the RO in December 2005, before a Veterans Law Judge (VLJ) of the Board; a transcript of the hearing is associated with the claims file.  The VLJ who conducted that hearing has since retired.

The Board has previously remanded this claim to the RO, via the Appeals Management Center (AMC), for additional development and consideration, in January 2006, February 2008 and January 2010.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As mentioned, although the Veteran was afforded a Board hearing in December 2005, that VLJ has since retired.  The law requires that the VLJ who conducts a hearing on an appeal must participate in any decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2011).

Accordingly, in October 2011, the Board notified the Veteran of his right to another hearing before the Board.  Later that month, the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board (i.e., a Travel Board hearing).  So this hearing must be scheduled before deciding his appeal.  38 C.F.R. §§ 20.700, 20.704 (2011).

Accordingly, the case is REMANDED for the following action:

Schedule a Travel Board hearing at the earliest opportunity.  Notify him of the date, time and location of his hearing.  Put a copy of this letter in his claims file.  If he fails to report for this hearing or changes his mind and elects not to have it, then also document this in the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


